Citation Nr: 1326836	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for TBI residuals.

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 1996, from October 2001 to May 2002, and from March 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

With regard to the issue of entitlement to TDIU that is listed on the cover page, the Board acknowledges that the RO expressly adjudicated this issue in a June 2013 rating decision found on Virtual VA.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of his claim for an increased rating claim for PTSD, the Veteran has expressly asserted that his PTSD is responsible for his inability to maintain employment.  See May 2010 statement of Veteran and May 2010 VA treatment report.  This cogent evidence of unemployability, taken in conjunction with the Veteran's statements, reasonably raises the issue of TDIU. Accordingly, because entitlement to TDIU is part of the Veteran's appealed increased rating claim for PTSD, the Board has jurisdiction over the issue at this time.  

The issues of entitlement to service connection for TBI residuals, entitlement to a disability rating in excess of 30 percent for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, which became final, the RO denied the Veteran's claim for service connection for TBI residuals.

2.  Evidence submitted since April 2008 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for TBI residuals; combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final as to the claim for service connection for TBI residuals. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for TBI residuals.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). Additionally, with regard to applications to reopen a previously denied service-connection claim, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the Veteran's application to reopen previously denied claim for service connection for TBI residuals given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitute full grant of the claim to reopen, there is no reason to belabor the impact of the VCAA and Kent because any error in notice or assistance is harmless.  Moreover, as is further discussed below in the remand portion of this decision, further development is required before VA may proceed to consider the reopened claim for entitlement to service connection for TBI residuals on the merits.

II.  New and Material Evidence to Reopen Service Connection for TBI Residuals

In 2001, VA promulgated regulations to implement the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Included in those changes was a new provision of 38 C.F.R. 
§ 3.156(a), which redefined the definition of "new and material evidence."  This provision is applicable to claims filed on or after August 29, 2001.  In this case, the Veteran's claim to reopen entitlement to service connection for TBI residuals was received in February 2010.  As such, the new provision of 38 C.F.R. § 3.156(a) is for application in this case and is set forth below.

A previously and finally disallowed claim will be reopened when new and material evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2012).  "New evidence" is evidence "not previously submitted to agency decisionmakers," and "material evidence" is "evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  "New and material evidence can be neither cumulative nor redundant."  Id.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18.

In this case, the Veteran's original claim for entitlement to service connection for TBI residuals was denied by the RO in an April 2008 rating decision.  The Veteran did not appeal this decision within one year.  Although the Veteran did submit additional evidence along with his claim for an increased rating for PTSD within one year of the April 2008 rating decision (the claim and additional evidence was received in March 2009), these records did not did not relate to the reason of the April 2008 denial.  Specifically, the April 2008 rating decision found that there was no evidence of residuals of a TBI, and the VA treatment records submitted within the one-year appellate period of the April 2008 decision did not relate to this unestablished fact.  Although a March 2009 VA treatment report indicated that the Veteran started cognitive processing therapy, it was indicated that this therapy was part of VA's "OEF/OIF PTSD Clinic" and that the therapy is "an evidence-based treatment for PTSD."  Thus, this evidence is not evidence that suggests the presence of TBI residuals.  Here, the Board determines neither new and material evidence was submitted within one year under 38 C.F.R. § 3.156(b), nor were service treatment records associated with the claims file after the April 2008 decision under 38 C.F.R. § 3.156(c).  Accordingly, this rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the question before the Board is whether new and material evidence has been submitted since the April 2008 rating decision to reopen the claim.

The evidence of record at the time of the April 2008 rating decision included the Veteran's service treatment records, post-service VA treatment records, and a March 2008 VA examination that determined that the Veteran's major difficulty was PTSD and not a significant brain injury.  

The evidence added to the record since the April 2008 rating decision includes statements from the Veteran indicating that he suffers from TBI-related symptoms including headaches, vision problems, vertigo/dizziness, balance problems, etc.; additional VA treatment records, including a February 2010 VA treatment report (indicting that the Veteran has cognitive symptoms and vestibular symptoms that are probably related to a blast/concussion injury), an April 2010 neuropsychological evaluation, and an April 2010 otolaryngology report (providing an assessment of a closed head injury now with chronic vertigo); March 2010 VA examination reports; and a March 2011 VA opinion.   

Of the new evidence provided since the last final rating decision, nearly all of the evidence listed above had not previously been submitted to agency decisionmakers and is not cumulative or redundant of other evidence of record.  As such, this evidence is "new" under 38 C.F.R. § 3.156(a).

Moreover, the new evidence is determined to be "material."  As discussed briefly above, the April 2008 rating decision determined that service connection for TBI residuals was not warranted because "there is no evidence the claimed condition exists."  The new evidence submitted in conjunction with the Veteran's claim to reopen goes to the unestablished fact of a current disability, i.e. current residuals related to a TBI.  Significantly, the February 2010 VA treatment report and April 2010 VA treatment report expressly suggest the presence of vertigo, cognitive symptoms, and vestibular symptoms related to an in-service closed head injury/concussion.  As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513.  Therefore, the Board is precluded from prematurely weighing the above evidence against other conflicting evidence in the record for purposes of adjudicating his claim to reopen.  With this in mind, the Board notes that this evidence, which suggests a possible relationship between current symptomatology and an in-service TBI, is therefore sufficient to reopen his claim pursuant to the Court's decision in Shade, 24 Vet. App. at 118.

For all these reasons, the evidence submitted since the April 2008 rating decision is found to be both new and material, and the claim for entitlement to service connection for TBI residuals is therefore reopened.  To this extent, the appeal is granted, and the claim for service connection on the merits is further addressed in the Remand portion below.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for TBI residuals, and the appeal is allowed to this extent only.





REMAND

Unfortunately, with respect to the issues of entitlement to service connection for TBI residuals on the merits, entitlement to a disability rating in excess of 30 percent for PTSD, and entitlement to TDIU, a remand is necessary for additional development.  

In this case, there are potentially relevant records that have not been associated with the claims file.  In this regard, the June 2013 rating decision on Virtual VA states that SSA records were obtained on May 16, 2013, but a copy of these records is not within the paper file or the Veteran's Virtual VA efolder.  Because the Veteran in this case has asserted that his unemployment is related to his mental health and TBI in a May 2010 VA treatment record, these records are relevant to each of the appellate issues and must be obtained on remand.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Further, a review of Virtual VA reveals that the Veteran has been receiving treatment for his PTSD through the St. Louis, Missouri, Medical Center (VAMC).  To the extent that the Veteran may have received any additional treatment for his claimed disabilities, recent treatment records from the VA facility should also be obtained on remand.

Following receipt of the SSA and VA records identified above, the RO/AMC should provide the Veteran with a new PTSD examination to assess the current level of severity of his disability.  VA must provide a medical opinion or examination that is "thorough and contemporaneous" and that considers prior medical examinations and treatment to complete the record.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that an inadequate medical evaluation frustrates judicial review).  Further, having determined that the issue of TDIU is properly raised by the record as part and parcel of the Veteran's claim for an increased rating for PTSD, the examiner is requested to provide an opinion as to whether the Veteran is prevented from obtaining and maintaining substantially gainful employment as a result of his PTSD.  Thereafter, the AOJ is directed to adjudicate the issue of TDIU in a SSOC.

Lastly, with regard to the Veteran's claim for service connection for TBI, the Board notes that several VA examinations and opinions have been obtained to assess whether the Veteran suffers from TBI residuals.  However, these examinations/opinions focused on the Veteran's psychological, cognitive, and vestibular problems, but the Board notes that the Veteran has reported other symptoms, such as headaches and eye problems.  Therefore, the Board finds that a new VA examination is warranted to adequately assess all of the Veteran's claimed TBI-related symptoms (especially the non-psychiatric symptoms) so that an all-encompassing opinion can be rendered as to the likely etiology of these complaints.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant treatment records from the St. Louis, Missouri, VAMC, dated from April 2013 to the present.  

2.  Associate with the claims file a copy of the Veteran's Social Security Administration (SSA) file, including all disability determinations rendered by that agency and the medical records upon which those determinations were predicated.

3.  After accomplishing the development requested in steps (1) and (2) above, schedule the Veteran for a VA PTSD examination to evaluate the severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated tests, if any, should be scheduled as deemed appropriate by the examiner.

(a) The examiner is requested to describe the level of functional impairment caused by the Veteran's PTSD; and

(b) The examiner is requested to offer an opinion as to whether the Veteran's PTSD is of such severity so as to prevent the Veteran from obtaining and maintaining substantially gainful employment.  In responding to this inquiry, the examiner is requested to discuss the Veteran's employment history and education and explain how his PTSD impacts employment (i.e., what the Veteran can, and cannot do, from a medical assessment point of view).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Schedule the Veteran for appropriate VA examination(s) to evaluate the etiology of his claimed TBI-related complaints (including non-psychological symptoms reported such as headaches, dizziness/balance problems/vertigo, vision problems, etc.).

(a) The examiner must report and discuss all the symptoms claimed by the Veteran to be residuals of a TBI; and 

(b) The examiner is directed to offer an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such any impairment is a residual of or is otherwise related to an in-service TBI.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


